Citation Nr: 0515072	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-22 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for nasal polyps.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO denied the claims for service 
connection for right ear hearing loss and nasal polyps.

In November 2004, the veteran failed to appear for a 
videoconference hearing at the RO in Cleveland, Ohio before 
the undersigned Veterans Law Judge.  Thus, the veteran's 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2004).

In May 2005, the Board granted the appellant's motion to 
advance this case on the docket based on a finding of good 
cause, namely the advanced age of the appellant. See 38 
C.F.R. § 20.900(c) (2004).


REMAND

The veteran contends that his right ear hearing loss and 
nasal polyps had their onset during his active World War II 
military service.  The veteran maintains that he has right 
ear hearing loss as a result of having been exposed to 
acoustic trauma while operating a bulldozer and being exposed 
to the firing of 155 howitzers without hearing protection 
while assigned to Battery B 176th Coast Artillery Battalion 
during World War II.  The veteran also contends that around 
1943 or 1944, his right ear drum ruptured and, as a result, 
he was pulled off guard duty.  He maintains that he was 
treated for his right ear at the Air Corps Dispensary unit on 
a daily basis for a month and then every other week.  
Concerning his claim for service connection for nasal polyps, 
he maintains that in the fall of 1945, he was told that he 
had nasal polyps.  He contends that he had the polyps 
removed, but that they grew back and were present at 
discharge.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Certain diseases, including sensorineural hearing loss, may 
be presumed incurred or aggravated in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2004).

Service connection may be established in the absence of 
confirming service medical record entries where there is 
satisfactory lay or other evidence that an injury or disease 
was acquired in combat, if the evidence is consistent with 
the circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).

The claims file contains a certified copy of the veteran's 
report of separation reflecting that he served on active duty 
from February 1942 to September 1945, that his military 
occupational specialty was as a tractor driver, that he was 
assigned to Battery B 176th Coast Artillery Battalion, and 
that he served at Iwo Jima and in the Western Pacific.  He 
was awarded the Asiatic-Pacific Theater Ribbon with two 
Bronze Stars and the Good Conduct Ribbon.  

The veteran's service medical records are not contained in 
the claims file.  Indeed, a copy of an April 2001 VA 
electronic mail message reflects that there were no records 
of the veteran at the VA's Records Management Center.  In 
addition, in a July 2001 letter to the RO, the veteran's 
local representative indicated that he had made several 
attempts to obtain the appellant's service clinical records 
from the National Personnel Records Center (NPRC), but that 
he was unsuccessful.  However, it does not appear that the RO 
attempted to reconstruct the veteran's service medical 
records or obtain evidence relating to military service 
through alternative means.  The Board points out that in 
cases where the veteran's service records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case, including the obligation to search alternate sources.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991).  Thus, the RO 
should also attempt to obtain evidence regarding the 
veteran's period of military service through alternate means, 
including specifically requesting that the veteran submit any 
personnel or medical records that he may have in his 
possession, as well as by attempting to obtain any morning 
reports or after-action reports prepared by the veteran's 
unit.

The only post-service medical evidence of record includes 
private medical reports, dated from January 1979 to January 
1994, reflecting that the veteran received treatment for 
nasal polyps.  There is no clinical evidence reflecting that 
the veteran currently has right ear loss for VA compensation 
purposes or that he has nasal polyps that are etiologically 
related to his active military service.  Thus, the Board 
finds that, prior to final appellate review of the claims on 
appeal, the RO should obtain medical opinion evidence as to 
the etiology of any currently present right ear hearing loss 
and nasal polyps. 

The Board finds that the RO should ensure that any 
notification required under 38 U.S.C.A. § 5103(a) (West 2002) 
is made while the case is at the RO for the additional 
development needed in this case.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should again contact the NPRC 
and the service department, if necessary, 
to determine whether any additional 
copies of the veteran's service medical 
or personnel records are available.  An 
attempt should also be made to obtain any 
pertinent morning reports or after-action 
reports prepared by Battery B 176th Coast 
Artillery Battalion, the unit to which 
the veteran was assigned.  The veteran 
should also be afforded an opportunity to 
supply any service personnel or medical 
records that he may have in his 
possession, or to obtain lay evidence of 
incurrence of injury or disease.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for right ear hearing loss or nasal 
polyps since his discharge from service.  
The RO should ensure that all pertinent 
records of private or VA treatment are 
procured for review.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  The veteran 
should be given opportunity to obtain the 
records from any private source.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
must be afforded a VA audiometric 
examination and ENT evaluation to verify 
the current existence of any right ear 
hearing loss sufficient to meet the 
requirements of 38 C.F.R. § 3.385 and 
nasal polyps.  The examiners must provide 
opinions as to whether any currently 
present right ear hearing loss or nasal 
polyps had their onset during the 
veteran's military service.  In 
formulating the requested opinion, the 
audiologist is specifically requested to 
address the veteran's contentions of 
having been exposed to acoustic trauma 
during World War II, such as when 
operating a bulldozer and while artillery 
fired, without hearing protection and 
rupture of his right ear drum in 1943 or 
1944.  To facilitate making this 
determination, both examiners are 
requested to review the relevant evidence 
in his claims file, including a copy of 
this remand.  The rationale for all 
opinions expressed should be explained.  

4.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  If the veteran has not reported 
to a scheduled examination, the 
supplemental statement of the case should 
include the provisions of 38 C.F.R. 
§ 3.655 and an explanation of the 
regulation.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

